Citation Nr: 1726108	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an apportionment of $350.00 per month to M.H. on behalf of the Veteran's minor child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from November 1984 to December 1987 and from May 1989 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the VA Regional Office (RO) in Jackson, Mississippi.  

In October 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The case was last readjudicated in a December 2012 Statement of the Case (SOC).  Since then, a June 2014 letter sent to both the Veteran and M.H. indicated that review of the claims file suggested that the current apportionment amount caused undue hardship on the Veteran.  It was proposed that the apportionment be reduced to $175.00 per month effective September 1, 2014.  However, the claims file does not indicate that any final decision was made on this proposed reduction.  Indeed, M.H. continues to receive $350.00 per month.  In this regard, a handwritten notation on the file copy of the notification letter sent to M.H. indicates that the June 2012 SOC was final and binding and was not subject to revision on the same factual basis.  Even if the June 2012 SOC was deemed binding, a decision addressing that the proposed reduction was not warranted should still have been issued.  

Additionally, in June 2014, M.H. submitted additional information regarding unemployment income, relevant to this appeal.  No Supplemental Statement of the Case (SSOC) was ever issued addressing this additional evidence.  Therefore the Board concludes that a remand is necessary for the issuance of an SSOC addressing additional evidence, as well as a readjudication in light of the proposed reduction.

Accordingly, the case is REMANDED for the following action:

Readjudicate this appeal considering all evidence received since the December 2012 SOC, including consideration of whether the proposed reduction discussed in the June 2014 letter is warranted.  If any benefit remains denied, the Veteran and his representative, as well as M.H., must be provided an SSOC, which includes a summary of any additional evidence submitted.  All contested claims procedures should be followed.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

